Title: General Orders, 25 September 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s-House [West Point]Saturday Septr 25th 1779.
          Parole Lebanon—  C. Signs Minisink. Naples.
        
        A return of the number of men in the several brigades who have been inlisted and joined since the 1st of January last to be made at Orderly-time tomorrow.
        The number of those who have engaged for the War & the New-Levies to be inserted in different columns.
      